NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                          100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ             Thirteenth District of Texas                 956-318-2403 (FAX)

                                                                             www.txcourts.gov/13thcoa

                                            May 7, 2015

      Hon. David W. Medack                         Hon. Annalyn G. Smith
      Heard & Medack, P. C.                        Bracewell & Patterson
      9494 Southwest Freeway, Suite 700            2000 One Shoreline Plaza-South Tower
      Houston, TX 77074                            800 North Shoreline Blvd.
      * DELIVERED VIA E-MAIL *                     CORPUS CHRISTI, TX 78401-3700
                                                   * DELIVERED VIA E-MAIL *
      Hon. David P. Hansen
      Eichelbaum Wardell                           Hon. Gregg R. Brown
      4201 West Parmer Lane, Suite A-100           Attorney at Law
      Austin, TX 78727                             301 Congress Ave.
      * DELIVERED VIA E-MAIL *                     Austin, TX 78701
                                                   * DELIVERED VIA E-MAIL *
      Hon. Michele B. Heller
      Heard & Medack, P.C.
      9494 Southwest Freeway, Ste. 700
      Houston, TX 77074
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00016-CV
      Tr.Ct.No. 14-09-2274
      Style:    Refugio Independent School District v. Ram-Bro               Contracting,       Inc.,
                Professional Services Industries, Inc., and D. S. A., Inc.


          Appellant’s motion to continue abatement in the above cause was this day
      GRANTED by this Court.

                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch